DETAILED ACTION
	It is noted that the original claim set filed 07 May 2019 is used below for examination purposes below rather than the second claim set filed on the same date containing claim status identifiers. The original claim set is used rather than the second set, because the second set contains a dependent claim 9 that does not pertain to the claimed process of independent claim 6. Additionally, the original claim set is used for examination purposes, because the claim status identifiers of the second set indicate that the claims were not intended to be amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a blood glucose measuring apparatus comprising: a measurer comprising a dipole antenna, an integrated circuit (IC) chip, a receiving coil, and a flexible printed circuit board and implanted in a human body” in lines 1-3. It is unclear from the claim as currently recited whether the blood glucose measuring apparatus as a whole, the measurer as a whole, 
Also regarding claim 1, the claim recites “a measurer comprising a dipole antenna, an integrated circuit (IC) chip, a receiving coil, and a flexible printed circuit board and implanted in a human body to measure a predetermined parameter of the dipole antenna” in lines 2-3. It is unclear from the claim as currently recited whether the measurer as a whole or the flexible printed circuit board alone is performing the function “measure a predetermined parameter of the dipole antenna”. For examination purposes, it is interpretedthat the measurer, as a whole or partially, is performing the specified function.
Claim 1 recites the limitation "the parameter information" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 incorporate the indefinite subject matter of claim 1 therein, and are also rejected under 35 U.S.C. 112(b).
Regarding claim 3, the claims recites “…wherein the information on the parameter is S11 parameter information of the dipole antenna” in lines 1-2. The instant application specification page 4 lines 10-12 defines the S11 parameter as the following: “The S11 parameter may refer to a parameter that transmits a waveform to a predetermined port and analyzes a signal returning to the port”. This definition is broader than the accepted definition in the art, which is that a S11 parameter refers to a return loss that’s expressed as a ratio in decibels that is calculated using the following equation:

    PNG
    media_image1.png
    51
    184
    media_image1.png
    Greyscale

where RL(dB) is return loss, Pi is the incident power, and Pr is the reflected or returned power. For examination purposes, the S11 parameter is interpreted as the art accepted definition, using the equation specified above, or reference to a return loss or S11 parameter. 
11 parameter” in line 2. It is unclear what definition should be applied to the S11 parameter, as established above in regards to claim 3. The S11 parameter is interpreted in the same way as established in claim 3. 
Regarding claim 6, the claim recites “a measurer comprising a dipole antenna, an integrated circuit (IC) chip, a receiving coil, and a flexible printed circuit board and implanted in a human body” in lines 2-3. It is unclear from the claim as currently recited whether the measurer as a whole, or one or more parts of the measurer are implanted in the human body. For examination purposes, it is interpreted that a measurer, whether as a whole or partially, being implanted in the human body would teach on this limitation. 
Claims 7-10 incorporate the indefinite subject matter of claim 6 therein, and are also rejected under 35 U.S.C. 112(b).
Regarding claim 8, the claims recites “…wherein the information on the parameter is S11 parameter information of the dipole antenna” in lines 1-2. The instant application specification page 4 lines 10-12 defines the S11 parameter as the following: “The S11 parameter may refer to a parameter that transmits a waveform to a predetermined port and analyzes a signal returning to the port”. This definition is broader than the accepted definition in the art, which is that a S11 parameter refers to a return loss that’s expressed as a ratio in decibels that is calculated using the following equation:

    PNG
    media_image1.png
    51
    184
    media_image1.png
    Greyscale

where RL(dB) is return loss, Pi is the incident power, and Pr is the reflected or returned power. For examination purposes, the S11 parameter is interpreted as the art accepted definition, using the equation specified above, or reference to a return loss or S11 parameter. 
11 parameter” in line 2. It is unclear what definition should be applied to the S11 parameter, as established above in regards to claim 8. The S11 parameter is interpreted in the same way as established in claim 8. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim recites “a measurer…implanted in a human body” in lines 2-3. This limitation, as currently recited, incorporates the human body into the claim. It is suggested to amend this limitation to incorporate language such as “configured to” or “adapted to” to avoid incorporating the human body into the claim, for example: “a measurer…configured to be implanted in a human body”.
Claim 2-5 incorporate the subject matter encompassing a human organism of claim 1 therein, and is also rejected under 35 U.S.C. 101.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2012/0136278), hereinafter Gupta, in view of Ganton et al (US 2016/0149292), hereinafter Ganton.
(abstract, Fig. 1 & 20, par. [0205-0206] – “…referring to FIG. 20, a sensor apparatus 400 is shown that can be used for measurement of blood chemicals…For example, glucose and lactate”) comprising: 
a measurer (Fig. 1 elements 12, 14, 16, 18; par. [0069]) comprising an antenna (Fig. 1 element 16, par. [0069] – associated antenna), an integrated circuit (IC) chip (par. [0064], [0069], [0084-0085] – the RF transmitter, which comprises the antenna, is employed in the system using integrated microfabricated circuitry; Fig. 4-6 shows the antenna formed on a microstrip, which embodies a chip, and is connected to the rest of the system via transmission feed line 36; because the RF transmitter system, including the antenna, is employed using integrated microfabricated circuitry, the microstrip shown in Fig. 4-6 element 16 embodies an integrated circuit chip), a receiving coil (Fig. 8 element 52; par. [0113-0114] – the inner inductive coil 52 receives voltage to power the sensor and RF transmitter, and therefore embodies a receiving coil), and a circuit board (par. [0064-0065], [0067-0068]; Fig. 20 shows the inductive power subsystem 18, sensor subsystem 12, and antenna 16 connected, which is established that the connection is via microfabricated integrated circuitry, which can be integrated or directly bonded to the device 400; therefore the housing 402 on which the circuitry is mounted on serves as the circuit board because it has integrated circuitry to connect elements 12, 16, and 18 as shown in Fig. 20) and implanted in a human body (abstract, par. [0205] – sensor is implanted into forearm of user) to measure a predetermined parameter of the antenna (par. [0010], [0034], [0036], [0069], & [0206-0207] – the system measures and transmits the signals of the transmitter subsystem, which comprises the antenna, where the transmitter subsystem signals are representative of strain; therefore the measurer of the system measures a parameter of the antenna, which is strain; the parameter is predetermined, because the system is developed to calculate glucose levels based on strain information, so it would need to be predetermined that strain would be the signal being analyzed); 
(Fig. 8 element 50; par. [0113-0114] – the external coil supplies power to the system and therefore embodies a charger), configured to supply power to the measurer based on a wireless power transfer scheme (par. [0026], [0113-0114]); and 
a display (par. [0069], [0202], & [0207] – wristwatch device) configured to display blood glucose (par. [0205] & [0207] – wristwatch device displays glucose levels which are detected from the blood of the user) by converting information on the parameter information transmitted from the measurer (par. [0206-0207] – the wristwatch device analyzes and processes strain information, which was previously established as the parameter information transmitted from the measurer, with an algorithm to produce and then display glucose levels).  
Gupta does not explicitly teach that the antenna of the measurer is a dipole antenna, and also does not teach that the circuit board of the measurer is a flexible printed circuit board. However, Ganton teaches, in the same field of endeavor, on a blood glucose measuring apparatus (abstract, par. [0021] & [0028] – wearable patch device comprises a sensor for sensing blood glucose) comprising:
a measurer (Fig. 1 element 100, par. [0021] & [0028] – wearable patch monitors and measures physical characteristics of the user) comprising a dipole antenna (Fig. 1 element 110, par. [0023-0024] & [0027]) and a flexible printed circuit board (Fig. 1 element 130, par. [0025] & [0027] – printed circuit board 130 may be flexible). 
When the blood glucose measuring apparatus comprising the measurer of Gupta is modified to include the measurer comprising the dipole antenna and flexible printed circuit board as taught by Ganton, one of ordinary skill in the art would reach a blood glucose measuring apparatus comprising a measurer comprising a dipole antenna, an integrated circuit (IC) chip, a receiving coil, and a flexible printed circuit board and implanted in a human body to measure a predetermined parameter of the dipole antenna. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurer of the blood glucose measuring apparatus of 
Regarding claim 2, Gupta in view of Ganton teaches the invention as set forth above in claim 1. Gupta in view of Ganton does not expressly teach wherein the measurer is configured to transmit the information on the parameter to the display using a frequency band of 400 megahertz (MHz) to 405 MHz.  
However, Gupta teaches wherein wherein the measurer is configured to transmit the information on the parameter to the display using a frequency band of 100 GHz (par. [0036], [0064], [0073], & [0202] – the RF transmitter, which is part of measurer as established above, transmits the strain information, which embodies the information on the parameter, to the wristwatch device display using a frequency band of 100 GHz). Gupta teaches that other frequencies could be used and the purpose of the frequency chosen is to optimize propagation characteristics and available bandwidth, however other frequencies may be used to increase the duration of the exposure to the human body (par. [0073]). As such, the frequency band at which the information of the parameter is transmitted to the display is taught to be a result effective variable in that the frequency band at which the signal is transmitted effects the signal characteristics and safety limits when used in the human body. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood glucose measuring apparatus of Gupta by using a frequency band of 400 MHz to 405 MHz as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(abstract, par. [0010], [0063] & [0205-0206] – “…the system is applicable to detecting biomedical conditions…For example, glucose and lactate”), the method comprising:  
measuring (par. [0010]), by a measurer (Fig. 1 elements 12, 14, 16, 18; par. [0069]) comprising an antenna (Fig. 1 element 16, par. [0069] – associated antenna), an integrated circuit (IC) chip chip (par. [0064], [0069], [0084-0085] – the RF transmitter, which comprises the antenna, is employed in the system using integrated microfabricated circuitry; Fig. 4-6 shows the antenna formed on a microstrip, which embodies a chip, and is connected to the rest of the system via transmission feed line 36; because the RF transmitter system, including the antenna, is employed using integrated microfabricated circuitry, the microstrip shown in Fig. 4-6 element 16 embodies an integrated circuit chip), a receiving coil (Fig. 8 element 52; par. [0113-0114] – the inner inductive coil 52 receives voltage to power the sensor and RF transmitter, and therefore embodies a receiving coil), and a circuit board (par. [0064-0065], [0067-0068]; Fig. 20 shows the inductive power subsystem 18, sensor subsystem 12, and antenna 16 connected, which is established that the connection is via microfabricated integrated circuitry, which can be integrated or directly bonded to the device 400; therefore the housing 402 on which the circuitry is mounted on serves as the circuit board because it has integrated circuitry to connect elements 12, 16, and 18 as shown in Fig. 20) and implanted in a human body (abstract, par. [0205] – sensor is implanted into forearm of user), a predetermined parameter of the antenna (par. [0010], [0034], [0036], [0069], & [0206-0207] – the system measures and transmits the signals of the transmitter subsystem, which comprises the antenna, where the transmitter subsystem signals are representative of strain; therefore the measurer of the system measures a parameter of the antenna, which is strain; the parameter is predetermined, because the system is developed to calculate glucose levels based on strain information, so it would need to be predetermined that strain would be the signal being analyzed); 
(par. [0202] – the RF transmitter, which is part of the measurer, transmits, and therefore transfers, sensor information), information on the parameter to a display (par. [0202], & [0206-0207] – the transmitter transmits sensor information that comprises the strain detected, which is equivalent to the parameter as established, to a wristwatch device to analyze the information and then display glucose levels based on that information);  
supplying, by a charger (Fig. 8 element 50; par. [0113-0114] – the external coil supplies power to the system and therefore embodies a charger), power to the measurer based on a wireless power transfer scheme (par. [0026], [0113-0114]); and
 displaying, by the display (par. [0069], [0202], & [0207] – wristwatch device), blood glucose (par. [0205] & [0207] – wristwatch device displays glucose levels which are detected from the blood of the user) by converting the information on the parameter into blood glucose information (par. [0206-0207] – the wristwatch device analyzes and processes strain information, which was previously established as the parameter information transmitted from the measurer, with an algorithm to produce and then display glucose levels).  
Gupta does not explicitly teach that the antenna of the measurer is a dipole antenna, and also does not teach that the circuit board of the measurer is a flexible printed circuit board. However, Ganton teaches, in the same field of endeavor, on a method of measuring blood glucose (abstract, par. [0021], [0028], [0051]; Fig. 11 steps 1130 & 1150-1170 – wearable patch device used in method of Fig. 11 comprises a sensor for sensing blood glucose) comprising:
a measurer (Fig. 1 element 100, par. [0021] & [0028] – wearable patch monitors and measures physical characteristics of the user) comprising a dipole antenna (Fig. 1 element 110, par. [0023-0024] & [0027]) and a flexible printed circuit board (Fig. 1 element 130, par. [0025] & [0027] – printed circuit board 130 may be flexible). 
a dipole antenna, an integrated circuit (IC) chip, a receiving coil, and a flexible printed circuit board and implanted in a human body to measure a predetermined parameter of the dipole antenna. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurer of the method of measuring blood glucose of Gupta to include the dipole antenna and flexible printed circuit as taught by Ganton in order to create a device with improved performance and reliability of the antenna (Ganton par. [0018]) and with the ability to be compressed to a smaller volume for packaging and storage as recognized by Ganton (Ganton par. [0051]).
Regarding claim 7, Gupta in view of Ganton teaches the invention as set forth above in claim 6. Gupta in view of Ganton does not expressly teach wherein the measurer is configured to transmit the information on the parameter to the display using a frequency band of 400 megahertz (MHz) to 405 MHz.  
However, Gupta teaches wherein the measurer is configured to transmit the information on the parameter to the display using a frequency band of 100 GHz (par. [0036], [0064], [0073], & [0202] – the RF transmitter, which is part of measurer as established above, transmits the strain information, which embodies the information on the parameter, to the wristwatch device display using a frequency band of 100 GHz). Gupta teaches that other frequencies could be used and the purpose of the frequency chosen is to optimize propagation characteristics and available bandwidth, however other frequencies may be used to increase the duration of the exposure to the human body (par. [0073]). As such, the frequency band at which the information of the parameter is transmitted to the display is taught to be a result effective variable in that the frequency band at which the signal is transmitted In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2012/0136278), hereinafter Gupta, in view of Ganton et al (US 2016/0149292), hereinafter Ganton as applied to claim 2 and 7 above, and further in view of Chaudhry (US 2019/0053741).
Regarding claim 3, Gupta in view of Ganton teaches the invention as set forth above in claim 2. Gupta in view of Ganton does not teach wherein the information on the parameter is S11 parameter information of the dipole antenna.  
However, Chaudhry teaches, in the same field of endeavor, on a blood glucose measuring apparatus (abstract, par. [0137], Fig. 5 & 6 element 10), comprising 
a measurer (Fig 5 & 6 element 10) comprising an antenna (par. [0137], Fig. 4 elements 20, 22, or 24) to measure a predetermined parameter of the antenna (par. [0057], [0132], [0137] – the system picks up and measures reflected signals of the antenna, where the reflected signals are recognized as the S11 parameter; the reflected signals are predetermined because the processor is configured to calculate blood glucose using the S21 and S11 parameter data, therefore the S11 parameter must be predetermined)
a display (par [0127], Fig. 6 element 26) configured to display blood glucose (par. [0127] – the display indicated blood sugar by a numerical value embodies displaying blood glucose) by converting (par. [0127] & [0137] – the reflected signals S11 parameter received from the antenna of the measurer is used to calculate blood glucose)
wherein the information on the parameter is S11 parameter information of the antenna (par. [0137] - the reflected signals S11 parameter received from the antenna of the measurer is used to calculate blood glucose).  
When the blood glucose measuring apparatus of Gupta in view of Ganton is modified with the S11 parameter calculations of Chaudhry, one of ordinary skill in the art would reach a blood glucose measuring apparatus wherein the information on the parameter is S11 parameter information of the dipole antenna. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the blood glucose measuring apparatus of Gupta in view of Ganton to use the S11 parameter information of the antenna as taught by Chaudhry to create a device that provides a failsafe against incorrectly interpreting the presence of contaminants when analyzing blood glucose as recognized by Chaudhry (Chaudhry par. [0142]).
Regarding claim 4, Gupta in view of Ganton in further view of Chaudhry teaches the invention as set forth above in claim 3. Gupta in view of Ganton and in further view of Chaudhry does not expressly teach wherein the dipole antenna sensor has a length of 10 millimeters (mm) to 50 mm.  
Gupta teaches the antenna sensor has a length of 0.29mm to 5.6mm (Table 1 column L). Gupta also teaches that the antenna directly affects the frequency that can be used in the system (par. [0073] and [0086]), which should be optimized to have better propagation characteristics of the signal transmitted by the transmitter while also having reasonable safety limits for the human body (par. [0073]). As such, Gupta teaches the antenna as a result effective variable. 
When the blood glucose measuring apparatus of Gupta is modified with the dipole antenna of Ganton, one of ordinary skill in the art would reach a blood glucose measuring apparatus wherein the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Gupta in view of Ganton teaches the invention as set forth above in claim 7. Gupta in view of Ganton does not teach wherein the information on the parameter is S11 parameter information of the dipole antenna.  
However, Chaudhry teaches, in the same field of endeavor, on a method of measuring blood glucose (abstract, par. [0002] & [0137]), comprising 
measuring, by a measurer (Fig 5 & 6 element 10) comprising an antenna (par. [0137], Fig. 4 elements 20, 22, or 24), a predetermined parameter of the antenna (par. [0057], [0132], [0137] – the system picks up and measures reflected signals of the antenna, where the reflected signals are recognized as the S11 parameter; the reflected signals are predetermined because the processor is configured to calculate blood glucose using the S21 and S11 parameter data, therefore the S11 parameter must be predetermined)
displaying, by a display (par [0127], Fig. 6 element 26), blood glucose (par. [0127] – the display indicated blood sugar by a numerical value embodies displaying blood glucose) by converting information on the parameter information transmitted from the measurer (par. [0127] & [0137] – the reflected signals S11 parameter received from the antenna of the measurer is used to calculate blood glucose)
11 parameter information of the antenna (par. [0137] - the reflected signals S11 parameter received from the antenna of the measurer is used to calculate blood glucose).  
When the method of measuring blood glucose of Gupta in view of Ganton is modified with the S11 parameter calculations of Chaudhry, one of ordinary skill in the art would reach a method of measuring blood glucose wherein the information on the parameter is S11 parameter information of the dipole antenna. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the method of measuring blood glucose of Gupta in view of Ganton to use the S11 parameter information of the antenna as taught by Chaudhry to create a device that provides a failsafe against incorrectly interpreting the presence of contaminants when analyzing blood glucose as recognized by Chaudhry (Chaudhry par. [0142]).

Regarding claim 9, Gupta in view of Ganton in further view of Chaudhry teaches the invention as set forth above in claim 8. Gupta in view of Ganton and in further view of Chaudhry does not expressly teach wherein the dipole antenna sensor has a length of 10 millimeters (mm) to 50 mm.  
Gupta teaches the antenna sensor has a length of 0.29mm to 5.6mm (Table 1 column L). Gupta also teaches that the antenna directly affects the frequency that can be used in the system (par. [0073] and [0086]), which should be optimized to have better propagation characteristics of the signal transmitted by the transmitter while also having reasonable safety limits for the human body (par. [0073]). As such, Gupta teaches the antenna as a result effective variable. 
When the method of measuring blood glucose of Gupta is modified with the dipole antenna of Ganton, one of ordinary skill in the art would reach a method of measuring blood glucose wherein the dipole antenna sensor has a length of 0.29mm to 5.6mm, which would have been obvious for the reasoning established in claim 1. It would have been obvious to one of ordinary skill in the art before the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2012/0136278), hereinafter Gupta, in view of Ganton et al (US 2016/0149292), hereinafter Ganton,  further in view of Chaudhry (US 2019/0053741) as applied to claims 4 and 9 above, and further in view of Sidley (“Calibration for Real-time Non-Invasive Blood Glucose Monitoring”).
Regarding claim 5, Gupta in view of Ganton in further view of Chaudhry teaches the invention as set forth above in claim 4.
Chaudhry further teaches wherein the display is configured to convert (par. [0121], [0127], & [0137] – the main body shown in Fig. 2 element 12 comprises the display, and therefore the entire main body embodies a display because the blood sugar values are displayed on the main body; the main body further comprises a processor to convert the detected S11 parameter to blood glucose values; therefore, the main body, which acts as a display, is configured to convert the S11 parameter) the S11 parameter information into various parameters of the antenna signal (par. [0034], [0036], [0137] & [0141] – the S11 parameter information is used in combination with the S21 to determine a number of parameters including resonance frequency shift, a Q factor of the resonance, a group delay, a phase shift and further uses these parameters to calculate correlated glucose level values) and display a blood glucose level (par. [0127] – blood sugar, which is equivalent to blood glucose, is displayed as a numerical value) corresponding to the various parameters of the antenna signal (par. [0034], [0036], [0137] – the blood glucose is calculated based on the various parameters derived from the S11 parameter, therefore the displayed blood glucose level corresponds to the various parameters of the signal).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood glucose measuring apparatus of Gupta in view of Ganton in further view of Chaudhry to convert the S11 parameters into various parameters of the antenna signal as further taught by Chaudhry to create a device that obtains higher accuracy readings as recognized by Chaudhry (Chaudry par. [0142]).
Gupta in view of Ganton and in further view of Chaudhry does not teach wherein the display is configured to convert the S11 parameter information into an impedance value and display a blood glucose level corresponding to the impedance value.
However, Sidley, in the same field of endeavor, teaches on a blood glucose measuring apparatus (Pg. iii-iv Section Abstract par. 1-2: “The objective of the present work is to establish a calibration by developing an equivalent circuit model to represent the antenna input impedance with changing glucose levels. Using the calibration, the glucose level is estimated from the measurement of antenna impedance and resonant frequency” – the system comprised of a glucose meter with a planar dipole antenna and calibration circuit model to estimate blood glucose, which embodies a blood glucose measuring apparatus) wherein the blood glucose measuring apparatus is configured to convert the S11 parameter into an impedance (Pg. 9 Section 1.4 par. 1 – “The reflection coefficient, also known as the S11 frequency response, is a characteristic of an antenna in a given environment. In the experiments, the S11 frequency response converted to input impedance is the primary tool used to correlate blood glucose concentration” – the S11 parameter is measured from the antenna of the system and is converted into an impedance) to calculate a blood glucose level corresponding to the impedance value (Pg. 9 Section 1.4 par. 1 – “…the S11 frequency response converted to input impedance is the primary tool used to correlate blood glucose concentration” – the S11 parameter is measured from the antenna of the system and is converted into an impedance to calculate a blood glucose based on the impedance value).
When the blood glucose measuring apparatus of Gupta in view of Ganton in further view of Chaudhry is modified to use the impedance value of the antenna as one of the various parameters converted from the S11 parameter to calculate the blood glucose level as taught by Sidley, one of ordinary skill in the art would reach a blood glucose measuring apparatus wherein the display is configured to convert the S11 parameter information into an impedance value and display a blood glucose level corresponding to the impedance value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood glucose measuring apparatus of Gupta in view of Ganton in further view of Chaudhry to use to use the impedance value of the antenna as one of the various parameters converted from the S11 parameter to calculate the blood glucose level as taught by Sidley to create a device that is calibrated unique to each individual patient and in order to require less tests of the blood glucose by the user in order to reduce pain during the process as recognized by Sidley (Sidley Pg. 1 Section 1.2 para. 1 “monitoring blood glucose concentration is most frequently measured through invasive techniques… this method can be painful and painstaking to the user as the process needs to be repeated several times a day to ensure proper glucose concentration levels” & Pg. 44 para. 2 – “A calibration method is used to produce an individually unique calibration for the diabetic patient” & Pg. iii Section Abstract para. 2 – “the several issues that still need to be addressed in the development of a noninvasive methodology; an important one is the calibration unique to each individual patient).
Regarding claim 10, Gupta in view of Ganton in further view of Chaudhry teaches the invention as set forth above in claim 9.
(par. [0121], [0127], & [0137] – the main body shown in Fig. 2 element 12 comprises the display, and therefore the entire main body embodies a display because the blood sugar values are displayed on the main body; the main body further comprises a processor to convert the detected S11 parameter to blood glucose values; therefore, the main body, which acts as a display, is configured to convert the S11 parameter) the S11 parameter information into various parameters of the antenna signal (par. [0034], [0036], [0137] & [0141] – the S11 parameter information is used in combination with the S21 to determine a number of parameters including resonance frequency shift, a Q factor of the resonance, a group delay, a phase shift and further uses these parameters to calculate correlated glucose level values) and display a blood glucose level (par. [0127] – blood sugar, which is equivalent to blood glucose, is displayed as a numerical value) corresponding to the various parameters of the antenna signal (par. [0034], [0036], [0137] – the blood glucose is calculated based on the various parameters derived from the S11 parameter, therefore the displayed blood glucose level corresponds to the various parameters of the signal).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring blood glucose of Gupta in view of Ganton in further view of Chaudhry to convert the S11 parameters into various parameters of the antenna signal as further taught by Chaudhry to create a device that obtains higher accuracy readings as recognized by Chaudhry (Chaudry par. [0142]).
Gupta in view of Ganton and in further view of Chaudhry does not teach wherein the display is configured to convert the S11 parameter information into an impedance value and display a blood glucose level corresponding to the impedance value.
However, Sidley, in the same field of endeavor, teaches on a method of measuring blood glucose (Pg. iii-iv Section Abstract par. 1-2: “The objective of the present work is to establish a calibration by developing an equivalent circuit model to represent the antenna input impedance with changing glucose levels. Using the calibration, the glucose level is estimated from the measurement of antenna impedance and resonant frequency” & Pg. 9 Section 1.4 para. 1 – “In the experiments, the S11 frequency response converted to input impedance is the primary tool used to correlate blood glucose concentration – the system uses a planar dipole antenna and calibration circuit model to measure parameters of the antenna to use to estimate blood glucose, which embodies a method of measuring blood glucose) wherein the method of measuring blood glucose is configured to convert the S11 parameter into an impedance (Pg. 9 Section 1.4 par. 1 – “The reflection coefficient, also known as the S11 frequency response, is a characteristic of an antenna in a given environment. In the experiments, the S11 frequency response converted to input impedance is the primary tool used to correlate blood glucose concentration” – the S11 parameter is measured from the antenna of the system and is converted into an impedance) to calculate a blood glucose level corresponding to the impedance value (Pg. 9 Section 1.4 par. 1 – “…the S11 frequency response converted to input impedance is the primary tool used to correlate blood glucose concentration” – the S11 parameter is measured from the antenna of the system and is converted into an impedance to calculate a blood glucose based on the impedance value).
When the method of measuring the blood glucose of Gupta in view of Ganton in further view of Chaudhry is modified to use the impedance value of the antenna as one of the various parameters converted from the S11 parameter to calculate the blood glucose level as taught by Sidley, one of ordinary skill in the art would reach a method of measuring blood glucose wherein the display is configured to convert the S11 parameter information into an impedance value and display a blood glucose level corresponding to the impedance value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring blood glucose of Gupta in view of Ganton in (Sidley Pg. 1 Section 1.2 para. 1 “monitoring blood glucose concentration is most frequently measured through invasive techniques… this method can be painful and painstaking to the user as the process needs to be repeated several times a day to ensure proper glucose concentration levels” & Pg. 44 para. 2 – “A calibration method is used to produce an individually unique calibration for the diabetic patient” & Pg. iii Section Abstract para. 2 – “the several issues that still need to be addressed in the development of a noninvasive methodology; an important one is the calibration unique to each individual patient).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY MARIE EVANS whose telephone number is (571)272-3610.  The examiner can normally be reached on M-F 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/C.M.E./Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791